Citation Nr: 0535195	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis A, B, and C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Los Angeles, 
California, which in pertinent part, granted service 
connection and a noncompensable rating for hepatitis A, B, 
and C; the veteran appealed for a higher rating.  

A hearing was held before the undersigned in August 2004.  A 
transcript of the hearing has been associated with the claims 
folder.  

In November 2004, the Board remanded the case to the RO for 
further development.  The case was subsequently returned to 
the Board.


FINDING OF FACT

The veteran's hepatitis A, B and C is currently 
nonsymptomatic, with no evidence of intermittent fatigue, 
malaise, anorexia, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
A, B and C have not been met, since October 24, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.112- 4.114, Diagnostic Code 7345 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2003 statement of the case, the February 2005 
supplemental statement of the case, January 2002 and February 
2002 letters from the RO, gave the veteran notice of the 
evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in January 2002 and 
February 2002 also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  The veteran was not explicitly told to 
submit all evidence in his possession.  The February 2005 
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that a veteran 
would be advised to submit relevant evidence in the veteran's 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations, and pertinent 
medical opinions have been obtained. 

Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).   See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.   Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The April 2002 rating decision, granted service connection 
for hepatitis A, B and C with a noncompensable rating, 
effective October 24, 2001, under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  As he expressed disagreement with the 
initial rating assigned to his disability, he is now seeking 
an increased initial rating for hepatitis A, B and C.

In this respect, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2005).  The Board notes that 
ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2005).

Diagnostic Code 7345 evaluates chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  Under Diagnostic Code 7345, a noncompensable 
disability rating is assigned for nonsymptomatic liver 
disease.  A 10 percent disability rating is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent disability rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

A 40 percent disability rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent disability rating is assigned 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  Finally, a 100 percent disability 
rating is assigned for near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  Id.

For the purposes of Diagnostic Code 7345, Note (2) defines 
"incapacitating episodes" as a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, Note 
(2) (2005).

The following criteria are provided for evaluating hepatitis 
C:

Hepatitis C (or non-A, non-B hepatitis):  
  With serologic evidence of hepatitis C infection and th
e following  
  signs and symptoms due to hepatitis C infection:  
  Near-
constant debilitating symptoms (such as fatigue, malaise,
  
  nausea, vomiting, anorexia, arthralgia, and right upper
 quadrant  
  pain) .................................................
............... 100  
  Daily fatigue, malaise, and anorexia, with substantial 
weight loss  
  (or other indication of malnutrition), and hepatomegaly
, or;  
  incapacitating episodes (with symptoms such as fatigue,
 malaise,  
  nausea, vomiting, anorexia, arthralgia, and right upper
 quadrant  
  pain) having a total duration of at least six weeks dur
ing the past  
  12-
month period, but not occurring constant.................
..... 60  
  Daily fatigue, malaise, and anorexia, with minor weight
 loss and  
  hepatomegaly, or; incapacitating episodes (with symptom
s such as  
  fatigue, malaise, nausea, vomiting, anorexia, arthralgi
a, and right  
  upper quadrant pain) having a total duration of at leas
t four weeks,  
  but less than six weeks, during the past 12-
month period ................. 40  
  Daily fatigue, malaise, and anorexia (without weight lo
ss or  
  hepatomegaly), requiring dietary restriction or continu
ous  
  medication, or; incapacitating episodes (with symptoms 
such as  
  fatigue, malaise, nausea, vomiting, anorexia, arthralgi
a, and right  
  upper quadrant pain) having a total duration of at leas
t two weeks,  
  but less than four weeks, during the past 12-
month period ................ 20  
  Intermittent fatigue, malaise, and anorexia, or; incapa
citating  
  episodes (with symptoms such as fatigue, malaise, nause
a, vomiting,  
  anorexia, arthralgia, and right upper quadrant pain) ha
ving a total  
  duration of at least one week, but less than two weeks,
 during the  
  past 12-
month period ............................................
..... 10  
  Nonsymptomatic ........................................
................ 0  
Note (1): Evaluate sequelae, such as cirrhosis or maligna
ncy of the liver,  
  under an appropriate diagnostic code, but do not use th
e same signs and  
  symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic  
  code for sequelae. (See § 4.14.).  
Note (2): For purposes of evaluating conditions under dia
gnostic code 7354,  
  "incapacitating episode" means a period of acute signs 
and symptoms severe  
  enough to require bed rest and treatment by a physician
.  
38 C.F.R. § 4.114, Diagnostic Code 7354 (2005)

In addition, weight loss is used to evaluate digestive system 
disorders.  Weight loss is important where there is 
appreciable loss sustained over a period of time, as opposed 
to minor weight loss or a greater loss for a brief period of 
time.  See 38 C.F.R. § 4.112.  

Medical records from the Loma Linda VA Medical Center dated 
from 1999 to 2002 describe the treatment the veteran has 
received over time for various health problems, including 
hepatitis.  An October 2000 notation reflected that the 
veteran's hepatitis B and C were stable as indicated by his 
liver function tests.  March 2002 notations also show 
treatment for chronic hepatitis.  He started Simvastatin 
three years prior to 2002 and at that time his liver enzymes 
were within normal limits.  However, during the March 2002 
treatment, his liver enzymes were slightly elevated.  
Pertinent diagnostic impressions included chronic hepatitis C 
with slightly elevated liver, fatty liver and fatigue.  

The veteran underwent a VA examination in June 2003.  Upon 
review of his systems he claimed he was tired, lifeless, achy 
and his urine was yellow.  He denied red swollen joints, 
ascites, nausea, vomiting, diarrhea, hematemesis or melena.  
In regards to his general appearance the examiner noted the 
veteran was morbidly obese weighing 350 pounds.  Laboratory 
tests were completed and were negative for liver inflammation 
or cirrhosis.  Virology testing was negative for hepatitis A 
antibody and hepatitis C surface antigen was negative.  The 
hepatitis B core antibody and the hepatitis C surface 
antibody were positive which indicated immunity secondary to 
having contracted hepatitis B so essentially he was immune to 
hepatitis B.  Additionally, the examiner noted that the 
veteran was immune to hepatitis C.  

The examiner concluded that no functional impairment existed 
as a result of hepatitis A, B or C.  He further commented 
that the veteran had a history of hepatitis B originating in 
the 1970's but it was now resolved, and he was immune to 
hepatitis B.  In regards to hepatitis C, the veteran most 
likely contracted it, but it was probably asymptomatic and 
had a spontaneous resolution since he was no longer infected 
with hepatitis C.  There was no serological evidence of the 
presence of hepatitis A.  Chronic liver disease was not 
noted.  The veteran was morbidly obese and that caused his 
fatigue as well as multiple other medical problems.  

During a January 2005 VA examination, the veteran complained 
of a 20 pound weight loss, fatigue, and dark urine.  He felt 
his symptoms were due to the hepatitis C virus.  Objective 
findings reflected a weight of 355 pounds and it was noted 
that the veteran was never jaundiced.  Diagnostic testing 
showed that the C RIBA test was positive and the hepatitis B, 
V, D and A were negative.  The veteran's diagnoses were 
exposure and recovery from hepatitis B and C virus infection, 
no stigmata of chronic liver disease, and no diagnosis of 
hepatitis A ever in existence.     

He further stated that any fatigue which the veteran 
experienced was more likely related to obesity, diabetes, 
hypertension, depression and chronic low back pain.  

The veteran contends that he is entitled to a compensable 
initial evaluation for hepatitis because he has experienced 
weight gain, and at least one period of fatigue, and nausea, 
but the competent medical evidence is to the effect that the 
veteran's complaints of fatigue are due to non-service 
connected obesity, diabetes, hypertension, depression and 
back pain.  

While the veteran is competent to report fatigue, he is not 
competent to say that it is due to hepatitis.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

The veteran is also competent to report nausea, but this has 
not been documented on treatment or evaluations.  Given the 
normal laboratory studies, and findings that the hepatitis is 
asymptomatic, the evidence is against attributing that 
symptom to hepatitis. 

Weight gain is not among the criteria for a compensable 
evaluation for hepatitis A, B, or C.  Similarly, while the 
veteran points out that he has been rejected as a blood donor 
due to hepatitis C, this fact does not show that he meets any 
of the rating criteria for a compensable evaluation.

The veteran has also contended that he is jaundiced and that 
his eyes are yellow.  The VA examiner considered this 
contention, but noted that the veteran's bilirubin was normal 
and that there no observed scleral icterus.

There has been no evidence of weight loss.  38 C.F.R. § 4.112 
(2005).  As discussed above, the veteran actually gained 5 
pounds between the VA examinations in June 2003 and January 
2005.

Furthermore, there have been no findings of malaise, 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) during the past 12-month period.  
In the absence of any sign, symptom, or residual of any form 
of hepatitis, the Board finds that the criteria for an 
increased (compensable) initial evaluation for hepatitis A, B 
or C are not met during any portion of the appeal period.  
Diagnostic Codes 7345, 7354.

The Board has considered whether an extra-schedular 
evaluation is warranted pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2005).  That regulation provides that 
such an evaluation is warranted where there is an exceptional 
pattern of disability with such related factors as marked 
interference with employment or need for frequent 
hospitalization.  There has been no showing that the 
veteran's hepatitis A, B or C has required any periods of 
hospitalization since the effective date of service 
connection.  The veteran has alleged that hepatitis prevents 
him from working full time.  Because hepatitis has been found 
to be asymptomatic and his reported symptoms have been 
attributed to non-service connected conditions, the Board is 
unable to find that hepatitis causes marked interference with 
employment.  Referral for an extra-schedular rating is, 
therefore, not warranted.

The Board has not found the disability to be of such severity 
as to warrant the assignment of a compensable rating for any 
period during the pendency of this appeal.  Since none of the 
criteria for a compensable evaluation have been shown, the 
disability does not more closely approximate the criteria for 
a higher rating.  38 C.F.R. § 4.7, 4.21.  The weight of the 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis A, B, and C is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


